DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 41-52 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 41-52, the dependencies refer to non-existent claims. Therefore, examiner reasonably interprets as follows:
Claims 42-43, 45-50 where “as claimed in claim 1” should read “as claimed in claim 41”.
Claim 44 where “as claimed in claim 3” should read “as claimed in claim 43”.
Claims 51-52 where “as claimed in claim 10” should read “as claimed in claim 50”.
Regarding claim 44, “W” should read “X” as consistent with wording from applicant specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 43 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which which the stability of the cap one time open". This is a grammatical and idiomatic error that cannot be understood. Examiner interprets “a flexible area that provides stability upon opening the closure.” Examiner has no further suggestions on what the limitation should read.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 41-42, 45-48 and 50-51 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US 20110297682 issued to Kwon (hereinafter “Kwon”).
Regarding claim 41, Kwon teaches a tethered closure (Fig 11, 31 and 33) comprising 
   a cap (Fig 16, cap 30) and a retaining ring (Fig 15, indication ring 33), the cap and ring being joined by a hinge area (Fig 15, area encircled by Detail View B and the elements therein) and two flexible links (Fig 16, cap support strip 343 of which two are shown and only one labeled; this is understood by symmetry and being part of coupling part 34), 
   the ring is made by non-continuous slitting (Fig 12, bridges 336 on horizontal cut 337 continuity is broken at groove 333) which leaves several breakable bridges (Fig 12, bridges 35 are between cited ring and cap) between the ring and the cap, 
   the hinge area and two flexible links are formed by first and second superposed horizontal slittings (Fig 11, circumferential bridges 35, and 336 are superposed and horizontal, and surround cited hinge area and two links so as to form them), 
      the first slitting defines (Fig 11, circumferential bridges 35) breakable bridges and also a wider sector (Fig 12, bridges 35 defines a wider circumferential perimeter section than 336 of ring 33; examiner interprets ‘wider’ as wider than the second slitting – given that no definition is disclosed in applicant specification) creates one link (Fig 15, in Detail View B, a portion where 343 meets cap 31) that serves as a hinge area (Fig 15, shows cited ‘one link’ necessarily has an area of attachment where 343 is directly attached to cap 31, performing hinging of the cap to flip it away from a container opening) at the opening of the cap, 
      the second slitting (Fig 11, circumferential bridges 336 frame cited links) defines the flexible links which allow a deformation (Fig 15, 343 gets deformed from its original Figure 11 state) to help at the opening of the closure (Fig 16, deformation of 343 is shown helping open cited closure).

Regarding claim 42, Kwon further teaches the second slitting (Fig 11, circumferential bridges 336) is a height (Fig 11, shows circumferential bridges 336 have a height) of x (examiner interprets ‘x’ as broad without criticality disclosed by applicant; wherein examiner interprets variable ‘x’ as ‘manufactured height at the end of production’ which inherently is a variable height) from the first slitting and in which the x height defines the flexibility (Fig 12, shows flexing of links 343 given cited height of second slitting allowing the movement) of the links.

Regarding claim 45, Kwon further teaches the cap is screw threaded (Fig 13, shows screw thread of cap).

Regarding claim 46, Kwon further teaches the retaining ring (Fig 15, indication ring 33) is a tamper-evident band (Figure 12 shows that tampering would necessarily be evident of 33 as the frangible bridges break in order to open the closure).

Regarding claim 47, Kwon further teaches the cap (Fig 16, cap 30) comprises a top plate (Fig 14, top portion of 30) and a depending sidewall (Fig 14, side wall portion of 30).

Regarding claim 48, Kwon further teaches the closure (Fig 11, 31 and 33) is a flip-top closure (Figure 13 shows the closure before flipping the top of it over in Figure 15).

Regarding claim 50, Kwon further teaches the closure (Fig 11, 31 and 33) of claim 41 in combination with a container (Fig 15, container 10).

Regarding claim 51, Kwon further teaches the container is a bottle (Fig 15, container is bottle-shaped and performs the same function as a bottle, hence representing a bottle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of US 6474491 issued to Benoit-Gonin et al. (hereinafter “Benoit-Gonin”).
Regarding claim 43, Kwon does not explicitly teach vertical slits that provide a stable flexible area for opening the closure. 
Benoit-Gonin, however, teaches vertical slits (Fig 4, slits on the outer edges of 5 are vertical; define a dimension Fig 4, length between the outer edges of 5) to create a flexible area (Fig 4, hinge-film 5; both hinges combine to define a hinge area) which the stability (col 2, lines 65-67 - “these two hinge-films… allow stable movement”) of the cap one time open.

The purpose of a flexible area defined by vertical slits that provides stability upon opening the closure is to create a hard point midway through the tilting of the cap, so that the device is of the "flip-top" type (col 2, lines 11-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the closure hinge area of Kwon with a flexible area within as taught by Benoit-Gonin in order to advantageously be "flip-top" type (col 2, lines 11-12). This flip-top characteristic makes it possible to perfectly keep the cap in its tilted position, against the elastic return of the synthetic material constituting the device; the user thus does not have to hold the cap in the tilted position during flow of the product contained in the container (col 2, lines 13-17), beneficially reducing hand space used and reducing litter in the environment while reducing the risk of interrupted flow that would cause decreased customer enjoyment.

Regarding claim 44, (see Objection above for dependency) Kwon/Benoit-Gonin as detailed above already includes all limitations, including the vertical slits (Fig 4, slits on outer edges of 5) that define a dimension (Fig 4, length between the outer edges of 5) W (see Objection above for consistency) which defines the thickness of the hinge area (Fig 4, area of hinge-film 5).

Claims 49 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of US 20170240326 issued to Rognard et al. (hereinafter “Rognard”).
Regarding claim 49, Kwon does not explicitly teach the flip-top (Kwon, Figure 13 shows the closure before flipping the top of it over in Figure 15) is a sportscap. 
Rognard, however, teaches a flip-top (abstract, flip-top dispensing closure 10) sportscap ([0048] sportscap).

The purpose of a sportscap flip-top is to advantageously provide clean no hassle use to a sports athlete. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flip-top closure of Kwon to be a sportscap as taught by Rognard in order to beneficially tighten the opening of the container to prevent the greatest risk that plagues all containers - leakage. Advantageously, reduced leakage produces higher quality product, not only providing a higher value experience to a consumer by not spilling in their cart or hand as they buy, open or store the 

Regarding claim 52, Kwon does not explicitly teach the container (Kwon, Fig 15, container 10) has a short neck. 
Rognard, however, teaches a container (Fig 19, container neck 1 necessarily is part of a container) has a short neck finish (Fig 28, short neck 202).

The purpose of a short neck finish is to increase effectiveness of the container at containing contents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container neck of Kwon with a short neck finish as taught by Rognard in order to beneficially reduce the number of turns (i.e. advantageously reducing the delay in enjoyment) by a dehydrated thirsty consumer after a long tennis match, swim meet or marathon. In addition, it benefits beach goers playing football, boogie boarding or jogging to have the reduced turns of a short neck to more quickly shield container contents from sand and seawater for enjoyable reuse later.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731